

116 SRES 718 ATS: Reaffirming the Senate's commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States, and for other purposes.
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 718IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Manchin (for himself, Mr. Carper, Mr. Schatz, Mrs. Gillibrand, and Mr. Coons) submitted the following resolution; which was considered and agreed toRESOLUTIONReaffirming the Senate's commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States, and for other purposes.Whereas the United States is founded on the principle that our Government derives its power from the consent of the governed and that the people have the right to change their elected leaders through elections;Whereas our domestic tranquility, national security, general welfare, and civil liberties depend upon the peaceful and orderly transfer of power; andWhereas any disruption occasioned by the transfer of the executive power could produce results detrimental to the safety and well-being of the United States and its people: Now, therefore, be itThat the Senate—(1)reaffirms its commitment to the orderly and peaceful transfer of power called for in the Constitution of the United States; and(2)intends that there should be no disruptions by the President or any person in power to overturn the will of the people of the United States. 